     Case 1:18-cv-05820-DLC-KNF Document 166 Filed 11/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 MAMBU BAYOH,                            :
                                         :
                          Plaintiff,     :             18cv5820 (DLC)
                                         :
                -v-                      :                  ORDER
                                         :
 AFROPUNK LLC, MATTHEW MORGAN and        :
 JOCELYN COOPER, individually,           :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     The plaintiff having indicated in the November 10, 2020
submission that it seeks a permanent injunction and the
defendants having indicated in that same submission that they
wish to move to vacate the preliminary injunction issued on July
11, 2018, it is hereby

     ORDERED that a bifurcated trial will be held on the
plaintiff’s request for a permanent injunction. If the
plaintiff is able during the first phase of the trial to show
irreparable harm, a trial will be held on the remaining elements
of its request for an injunction. The following schedule shall
govern the further conduct of pretrial proceedings in this case:

1.    On November 20, 2020 by noon, the plaintiff shall serve,
      and by December 2 by noon, the defendants shall serve: (a)
      Proposed Findings of Fact and Conclusions of Law; (b) those
      portions of depositions that are being offered as
      substantive evidence, along with a one-page synopsis (with
      transcript citations) of such testimony for each
      deposition; and (c) affidavits constituting the direct
      testimony of its witnesses, except for testimony of an
      adverse party, a person whose attendance must be compelled
      by subpoena, or a witness for whom a party has requested
      and the Court has agreed to hear the direct testimony at
      hearing. Each filing shall relate to the existence of
      irreparable harm only.
     Case 1:18-cv-05820-DLC-KNF Document 166 Filed 11/11/20 Page 2 of 3




2.    At the same time (by November 20 for plaintiff; by December
      2 for defendants), the parties shall file their Proposed
      Findings of Fact and Conclusions of Law and any Memorandum
      of Law. Each filing shall relate to the existence of
      irreparable harm only.

3.    Three days after submission of the witness        affidavits,
      counsel for each party shall submit a list        of all affiants
      that he or she intends to cross-examine at        the hearing.
      Affiants for whom such notice is not given        are not required
      to be present at the hearing.

4.    By December 8, the plaintiff shall file any Reply
      Memorandum of Law. The plaintiff may not file a Reply
      Memorandum of Law unless it filed an initial Memorandum of
      Law on November 20. Any reply may only address issues it
      was unable to anticipate as of November 20.

5.    At the time the above-described documents are filed or
      served, counsel shall also send a complete set of the
      documents to the Court’s Chambers email:
      Cotenysdchambers@nysd.uscourts.gov. The case name, case
      number, and email contents should be clearly set forth in
      the email’s subject line.

     IT IS FURTHER ORDERED that on December 2, the defendants
shall file any motion to vacate the preliminary injunction. The
plaintiff shall file any opposition to the motion to vacate on
December 8; any reply shall be served by December 11 at noon.

     IT IS FURTHER ORDERED that a trial on the plaintiff’s
request for a permanent injunction, confined solely to the
existence of irreparable harm, will be held on Thursday,
December 17 at 9:30 a.m.

     IT IS FURTHER ORDERED that the parties shall confer
regarding whether that trial may be conducted solely through the
Court’s consideration of the trial evidence submitted on
November 20 and December 2, or whether either party requests an
opportunity to cross-examine witnesses. In the event a party
seeks to cross-examine witnesses, the parties shall confer
regarding whether the trial may be conducted remotely and the




                                     2
    Case 1:18-cv-05820-DLC-KNF Document 166 Filed 11/11/20 Page 3 of 3




witnesses appear for cross-examination via video. The parties
shall notify the Court by December 4 of their positions on these
issues.

Dated:    New York, New York
          November 11, 2020


                                  __________________________________
                                             DENISE COTE
                                     United States District Judge




                                    3
